DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          TONNY PRESIDENT,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-768

                               [June 17, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 01-018316CF10A.

   Tonny President, Malone, pro se.

   No appearance required for appellee.

PER CURIAM.

   We affirm the denial of defendant’s motion to clarify his sentence. See,
e.g., Hardenbrook v. State, 953 So. 2d 717 (Fla. 1st DCA 2007) (“Once the
sentencing judge has awarded a defendant prior prison credit, the
Department of Corrections has primary responsibility for calculating the
credit.”). As to any new claims raised on rehearing, we affirm the denial
without prejudice to the defendant’s right to raise them in a legally
sufficient, separately-filed motion, in the trial court.

GROSS, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.